            Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 1 of 14



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


                                NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed today, notice
is hereby given that a hearing session has been scheduled to consider various matters under
28 U.S.C. § 1407.

DATE OF HEARING SESSION:                     May 28, 2020

LOCATION OF HEARING SESSION: United States Judicial Panel on Multidistrict Litigation
                             Thurgood Marshall Federal Judiciary Building
                             One Columbus Circle, NE
                             Washington, DC 20544-0005

TIME OF HEARING SESSION:                      9:30 a.m.

SCHEDULED MATTERS: Matters scheduled for consideration at this hearing session are listed
on the enclosed Hearing Session Order and Schedule of Matters for Hearing Session.

        •       Section A of this Schedule lists the matters designated for oral argument by
                videoconference or teleconference and includes all actions encompassed by
                Motion(s) for transfer filed pursuant to Rules 6.1 and 6.2. Any party waiving oral
                argument pursuant to Rule 11.1(d) need not participate in the Hearing Session
                videoconference or teleconference.

        •       Section B of this Schedule lists the matters that the Panel has determined to
                consider without oral argument, pursuant to Rule 11.1(c). Parties and
                counsel involved in these matters need not participate in the Hearing
                Session.

ORAL ARGUMENT:

        •       THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
                OR TELECONFERENCE. Further details regarding how the Hearing Session will
                be conducted—including sign-in information, allocation of argument times, and
                a mandatory training session for arguing attorneys—shall be provided after the
                filing of the parties’ Notices of Presentation or Waiver of Oral Argument.

        •       The Panel carefully considers the positions advocated in filings with the Panel
                when it allocates time to attorneys presenting oral argument. The Panel, therefore,
                expects attorneys to adhere to those positions including those concerning an
                appropriate transferee district.
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 2 of 14



                                                -2-


 •             The Panel expects attorneys presenting oral argument to be prepared to discuss what
               steps they have taken to pursue alternatives to centralization including, but not
               limited to, engaging in informal coordination of discovery and scheduling, and
               seeking Section 1404 transfer of one or more of the subject cases.

For those matters listed on Section A of the Schedule, the “Notice of Presentation or Waiver of Oral
Argument” must be filed in this office no later than May 4, 2020. The procedures governing Panel
oral argument (Panel Rule 11.1) are attached. The Panel strictly adheres to these procedures.

                                              FOR THE PANEL:



                                              John W. Nichols
                                              Clerk of the Panel
           Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 3 of 14



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


                                  HEARING SESSION ORDER


       The Panel issues the following orders in connection with its next hearing session,

      IT IS ORDERED that on May 28, 2020, the Panel will convene a hearing session
in Washington, DC, to consider the matters on the attached Schedule under 28 U.S.C. § 1407.

        IT IS FURTHER ORDERED that the Panel may, on its own initiative, consider transfer
of any or all of the actions in those matters to any district or districts.

        IT IS FURTHER ORDERED that, in light of the ongoing COVID-19 pandemic, the
Panel will hear oral argument on the matters listed on Section A of the attached Schedule by
videoconference or teleconference, unless the parties waive oral argument or unless the Panel
later decides to dispense with oral argument pursuant to Panel Rule 11.1(c).

       IT IS FURTHER ORDERED that the Panel will consider without oral argument the
matters listed on Section B of the attached Schedule pursuant to Panel Rule 11.1(c). The Panel
reserves the prerogative, on any basis including submissions of parties pursuant to Panel Rule
11.1(b), to designate any of those matters for oral argument.

        IT IS FURTHER ORDERED that the Clerk of the Judicial Panel on Multidistrict
Litigation shall direct notice of this hearing session to counsel for all parties involved in the
matters on the attached Schedule.




                                    PANEL ON MULTIDISTRICT LITIGATION



                                   _______________________________
                                         Karen K. Caldwell
                                           Chair

                                  Ellen Segal Huvelle       R. David Proctor
                                  Catherine D. Perry        Nathaniel M. Gorton
                                  Matthew F. Kennelly       David C. Norton
            Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 4 of 14



                     SCHEDULE OF MATTERS FOR HEARING SESSION
               May 28, 2020 !!Washington, DC (Videoconference or Teleconference)


                                     SECTION A
                       MATTERS DESIGNATED FOR ORAL ARGUMENT

(This schedule contains only those civil actions listed in the Schedule(s) of Actions submitted with the docketed
motion(s) for transfer. See Panel Rules 6.1 and 6.2. In the event these dockets are centralized, other actions of which
the Panel has been informed may be subject to transfer pursuant to Panel Rule 7.1.)



MDL No. 2936 ! IN RE: SMITTY'S CAM2 303 TRACTOR HYDRAULIC FLUID
               MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
               LITIGATION

        Motion of defendants Smitty’s Supply, Inc., and CAM2 International, L.L.C., to transfer
the following actions to the United States District Court for the Eastern District of Louisiana:

                    Eastern District of Arkansas

         BUFORD v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 1:19!00082

                    Eastern District of California

         FOSDICK, ET AL. v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 2:19!01850

                    Northern District of Iowa

         BLACKMORE, ET AL. v. SMITTY'S SUPPLY, INC., C.A. No. 5:19!04052

                    District of Kansas

         ZORNES, ET AL. v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 2:19!02257

                    Western District of Kentucky

         WURTH v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 5:19!00092

                    District of Minnesota

         KLINGENBERG v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 0:19!02684
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 5 of 14



                 Western District of Missouri

       GRAVES, ET AL. v. CAM2 INTERNATIONAL LLC, ET AL., C.A. No. 3:19!05089

                 Southern District of Texas

       MABIE v. SMITTY'S SUPPLY, INC., ET AL., C.A. No. 4:19!03308

MDL No. 2938 ! IN RE: EVENFLO COMPANY, INC., MARKETING, SALES
               PRACTICES AND PRODUCTS LIABILITY LITIGATION

        Motion of plaintiffs Mike Xavier, et al., and Carla Matthews to transfer the following
actions to the United States District Court for the District of Massachusetts and motion of
plaintiff Najah Rose to transfer the following actions to the United States District Court for the
Eastern District of Wisconsin:

                 Eastern District of California

       PERRY v. EVENFLO COMPANY, INC., C.A. No. 2:20!00377

                 District of Massachusetts

       XAVIER, ET AL. v. EVENFLO COMPANY, INC., C.A. No. 1:20!10336
       EPPERSON, ET AL. v. EVENFLO COMPANY, INC., C.A. No. 1:20!10359
       MATTHEWS v. EVENFLO COMPANY, INC., C.A. No. 1:20!10379

                 District of Minnesota

       ANDERSON v. EVENFLO COMPANY, INC., C.A. No. 0:20!00569

                 Eastern District of New York

       SCHNITZER v. EVENFLO COMPANY, INC., C.A. No. 2:20!01000

                 Eastern District of North Carolina

       RAMASAMY v. EVENFLO COMPANY, INC., C.A. No. 5:20!00068

                 Southern District of Ohio

       WILDER v. EVENFLO COMPANY, INC., C.A. No. 3:20!00061
       SAPEIKA v. EVENFLO COMPANY, INC., C.A. No. 3:20!00068



                                                  -2-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 6 of 14



                 District of South Carolina

       ALSTON v. EVENFLO COMPANY, INC., C.A. No. 9:20!00801

                 Eastern District of Wisconsin

       ROSE v. EVENFLO COMPANY, INC., C.A. No. 2:20!00287

MDL No. 2939 ! IN RE: FAMILY DOLLAR STORES, INC., ACCESS FOR
               INDIVIDUALS WITH DISABILITIES LITIGATION

       Motion of defendant Family Dollar Stores, Inc., to transfer the following actions to the
United States District Court for the Northern District of Illinois:

                 District of Colorado

       AGARDY v. FAMILY DOLLAR STORES, INC., C.A. No. 1:19!03381

                 Northern District of Illinois

       RENEAU v. FAMILY DOLLAR STORES, INC., C.A. No. 1:20!00938

                 Western District of Pennsylvania

       LEWANDOWSKI v. FAMILY DOLLAR STORES, INC., C.A. No. 2:19!00858

MDL No. 2940 ! IN RE: DEVACURL HAIR CARE PRODUCTS MARKETING, SALES
               PRACTICES AND PRODUCTS LIABILITY LITIGATION

        Motion of plaintiffs Ginger Dixon, et al., to transfer the following actions to the United
States District Court for the Southern District of New York:

                 Central District of California

        HARTS, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 2:20!02048

                 District of New Jersey

       HALL v. DEVA CONCEPTS, LLC, C.A. No. 2:20!02318




                                                  -3-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 7 of 14



                Southern District of New York

       DIXON, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 1:20!01234
       CICCIA, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 1:20!01520
       SCHWARTZ, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 1:20!01657
       BOLASH, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 1:20!02045
       ABDULAHI, ET AL. v. DEVA CONCEPTS, LLC, C.A. No. 1:20!02047
       REILLY v. DEVA CONCEPTS, LLC, C.A. No. 1:20!02156

                Eastern District of North Carolina

       CALABRESE v. DEVA CONCEPTS, LLC, C.A. No. 5:20!00080

MDL No. 2941 ! IN RE: NINE WEST LBO SECURITIES LITIGATION

        Motion of plaintiffs Marc S. Kirschner and Wilmington Savings Fund Society, FSB, to
transfer the following actions to the United States District Court for the District of
Massachusetts:

                Central District of California

       KIRSCHNER v. DICKSON, ET AL., C.A. No. 2:20!01480
       WILMINGTON SAVINGS FUND SOCIETY, FSB v. DICKSON, ET AL.,
         C.A. No. 2:20!01484
       KIRSCHNER, ET AL. v. LOS ANGELES CAPITAL MANAGEMENT AND EQUITY
         RESEARCH, INC., ET AL., C.A. No. 2:20!01922

                Southern District of Florida

       KIRSCHNER v. CADE, ET AL., C.A. No. 0:20!60343
       WILMINGTON SAVINGS FUND SOCIETY, FSB v. CADE, ET AL.,
         C.A. No. 0:20!60344

                Northern District of Illinois

       KIRSCHNER v. GEORGIADIS, ET AL., C.A. No. 1:20!01129
       WILMINGTON SAVINGS FUND SOCIETY, FSB v. GEORGIADIS, ET AL.,
         C.A. No. 1:20!01136




                                                 -4-
  Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 8 of 14



       District of Massachusetts

WILMINGTON SAVINGS FUND SOCIETY, FSB v. CARD, ET AL.,
  C.A. No. 1:20!10286
KIRSCHNER v. CARD, ET AL., C.A. No. 1:20!10288
KIRSCHNER v. CARD, ET AL., C.A. No. 1:20!10396
WILMINGTON SAVINGS FUND SOCIETY, FSB, AS SUCCESSOR INDENTURE
  TRUSTEE FOR THE 6.875% SENIOR NOTES DUE 2019, THE 8.25% SENIOR
  NOTES DUE 2019, AND THE 6.125% SENIOR NOTES DUE 2034 OF NINE v.
  CARD, ET AL., C.A. No. 1:20!10398

       District of New Jersey

KIRSCHNER, ET AL. v. MCCLAIN, ET AL., C.A. No. 2:20!01768

       Northern District of Texas

KIRSCHNER, ET AL. v. DFA INVESTMENT DIMENSIONS GROUP, INC. US
  CORE EQUITY 1 PORTFOLIO, ET AL., C.A. No. 3:20!00374




                                    -5-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 9 of 14



                                           SECTION B

 MATTERS DESIGNATED FOR CONSIDERATION WITHOUT ORAL ARGUMENT


MDL No. 2244 ! IN RE: DEPUY ORTHOPAEDICS, INC., PINNACLE HIP IMPLANT
               PRODUCTS LIABILITY LITIGATION

       Motion of defendant DePuy Orthopaedics, Inc., to transfer the following action to the
United States District Court for the Northern District of Texas:

                 Western District of Wisconsin

       BOYER, ET AL. v. DEPUY ORTHOPAEDICS, INC., ET AL., C.A. No. 3:19!01034

MDL No. 2738 ! IN RE: JOHNSON & JOHNSON TALCUM POWDER PRODUCTS
               MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
               LITIGATION

        Oppositions of plaintiffs Martha Cox, et al.; Connie Denney; Cheryl Sumner; and Velma
Stalnaker to transfer of their respective following actions to the United States District Court for
the District of New Jersey:

                 Middle District of Georgia

       COX, ET AL. v. JOHNSON & JOHNSON, ET AL., C.A. No. 1:20!00030

                 Northern District of Georgia

       DENNEY v. JOHNSON & JOHNSON, ET AL., C.A. No. 1:20!00756

                 Southern District of Georgia

       SUMNER v. JOHNSON & JOHNSON, ET AL., C.A. No. 4:20!00035

                 Eastern District of Missouri

       STALNAKER v. JOHNSON & JOHNSON, INC., ET AL., C.A. No. 4:20!00356




                                                 -6-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 10 of 14



MDL No. 2775 ! IN RE: SMITH & NEPHEW BIRMINGHAM HIP RESURFACING
               (BHR) HIP IMPLANT PRODUCTS LIABILITY LITIGATION

       Opposition of plaintiff Gabriel J. Caporale to transfer of the following action to the
United States District Court for the District of Maryland:

                 Northern District of Illinois

       CAPORALE v. SMITH & NEPHEW, INC., ET AL., C.A. No. 1:20!01263

MDL No. 2804 ! IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

        Oppositions of certain plaintiffs and defendants Tom Bruce Longest, Jr., M.D., and Bruce
Family Medical Center to transfer of their respective following actions to the United States
District Court for the Northern District of Ohio:

                 Western District of Arkansas

       FAYETTEVILLE ARKANSAS HOSPITAL COMPANY, LLC., ET AL. v. AMNEAL
         PHARMACEUTICALS, LLC.ET AL., C.A. No. 5:20!05036

                 Northern District of Mississippi

       RUSSELL v. WISNIEWSKI, M.D., ET AL., C.A. No. 1:20!00021

                 Eastern District of Missouri

       BARTON COUNTY, MISSOURI v. ALLERGAN PLC, ET AL., C.A. No. 4:20!00387

                 Western District of Oklahoma

       BOARD OF COUNTY COMMISSIONERS OF COMANCHE COUNTY v.
         CEPHALON, INC., ET AL., C.A. No. 5:20!00150
       BOARD OF COUNTY COMMISSIONERS OF CUSTER COUNTY v. CEPHALON,
         INC., ET AL., C.A. No. 5:20!00159
       BOARD OF COUNTY COMMISSIONERS OF TILLMAN COUNTY v. CEPHALON,
         INC., ET AL., C.A. No. 5:20!00161
       BOARD OF COUNTY COMMISSIONERS OF ROGER MILLS COUNTY v.
         CEPHALON, INC., ET AL., C.A. No. 5:20!00163




                                                 -7-
         Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 11 of 14



                Eastern District of Pennsylvania

       BEDFORD COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:20!01385

                Eastern District of Virginia

       CITY OF FAIRFAX, VA v. V. MALLINCKRODT PLC, ET AL., C.A. No. 1:20!00218
       STAFFORD COUNTY, VA v. V. MALLINCKRODT PLC, ET AL.,
         C.A. No. 1:20!00261
       GOOCHLAND COUNTY, VA v. V. MALLINCKRODT, PLC, ET AL.,
         C.A. No. 3:20!00051
       CHESTERFIELD COUNTY, VA v. V. MALLINCKRODT PLC, ET AL.,
         C.A. No. 3:20!00064
       HENRICO COUNTY, VA v. V. MALLINCKRODT PLC, ET AL.,
         C.A. No. 3:20!00077
       MECKLENBURG COUNTY, VA v. V. MALLINCKRODT PLC, ET AL.,
          C.A. No. 3:20!00175

                Western District of Virginia

       CITY OF WINCHESTER, VIRGINIA v. MALLINCKRODT PLC, ET AL.,
         C.A. No. 5:20!00013

MDL No. 2848 ! IN RE: ZOSTAVAX (ZOSTER VACCINE LIVE) PRODUCTS
               LIABILITY LITIGATION

        Opposition of defendants Merck & Co., Inc., and Merck Sharp & Dohme Corp., to
remand, under 28 U.S.C. § 1407(a), of the following action to the United States District Court
for the Southern District of Ohio:

                Eastern District of Pennsylvania

       GENTILE v. MERCK & CO., INC., ET AL., C.A. No. 2:20!2000 (S.D. Ohio,
         C.A. No. 2:19!04174)




                                               -8-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 12 of 14



MDL No. 2859 ! IN RE: ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER HIP
               PROSTHESIS WITH KINECTIV TECHNOLOGY AND VERSYS
               FEMORAL HEAD PRODUCTS LIABILITY LITIGATION

        Opposition of plaintiff Janene Trujillo to transfer of the following action to the United
States District Court for the Southern District of New York:

                 District of Nevada

       TRUJILLO v. ZIMMER US, INC., ET AL., C.A. No. 3:19!00056

MDL No. 2873 ! IN RE: AQUEOUS FILM-FORMING FOAMS PRODUCTS
               LIABILITY LITIGATION

       Opposition of plaintiffs State of New Mexico, et al., to transfer of the following action to
the United States District Court for the District of South Carolina:

                 District of New Mexico

       STATE OF NEW MEXICO, ET AL. v. UNITED STATES, ET AL.,
         C.A. No. 1:19!00178

MDL No. 2913 ! IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND
               PRODUCTS LIABILITY LITIGATION

        Oppositions of plaintiff Breathe DC and defendant NJOY, LLC, to transfer of their
respective following actions to the United States District Court for the Northern District of
California:

                 District of District of Columbia

       BREATHE DC v. JUUL LABS, INC., C.A. No. 1:20!00619

                 Eastern District of Tennessee

       LANKFORD v. JUUL LABS, INC., ET AL., C.A. No. 4:20!00005




                                                 -9-
          Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 13 of 14



MDL No. 2924 ! IN RE: ZANTAC (RANITIDINE) PRODUCTS LIABILITY
               LITIGATION

       Opposition of plaintiffs Stacey Koppell, et al., to transfer of the following action to the
United States District Court for the Southern District of Florida:

                 Southern District of New York

       KOPPELL, ET AL. v. PERRIGO COMPANY PLC, ET AL., C.A. No. 1:19!10253




                                                -10-
           Case MDL No. 2804 Document 7578 Filed 04/24/20 Page 14 of 14



RULE 11.1: HEARING SESSIONS AND ORAL ARGUMENT

       (a)     Schedule. The Panel shall schedule sessions for oral argument and consideration of
other matters as desirable or necessary. The Chair shall determine the time, place and agenda for
each hearing session. The Clerk of the Panel shall give appropriate notice to counsel for all parties.
The Panel may continue its consideration of any scheduled matters.

        (b)    Oral Argument Statement. Any party affected by a motion may file a separate
statement setting forth reasons why oral argument should, or need not, be heard. Such statements
shall be captioned “Reasons Why Oral Argument Should [Need Not] Be Heard” and shall be limited
to 2 pages.

           (i)      The parties affected by a motion to transfer may agree to waive oral argument.
                    The Panel will take this into consideration in determining the need for oral
                    argument.

         (c)    Hearing Session. The Panel shall not consider transfer or remand of any action
pending in a federal district court when any party timely opposes such transfer or remand without
first holding a hearing session for the presentation of oral argument. The Panel may dispense with
oral argument if it determines that:

                 (i)    the dispositive issue(s) have been authoritatively decided; or
                 (ii)   the facts and legal arguments are adequately presented and oral argument would
                        not significantly aid the decisional process.

Unless otherwise ordered, the Panel shall consider all other matters, such as a motion for
reconsideration, upon the basis of the pleadings.

        (d)     Notification of Oral Argument. The Panel shall promptly notify counsel of those
matters in which oral argument is scheduled, as well as those matters that the Panel will consider on
the pleadings. The Clerk of the Panel shall require counsel to file and serve notice of their intent to
either make or waive oral argument. Failure to do so shall be deemed a waiver of oral argument. If
counsel does not attend oral argument, the matter shall not be rescheduled and that party’s position
shall be treated as submitted for decision on the basis of the pleadings filed.

                 (i)      Absent Panel approval and for good cause shown, only those parties to actions
                          who have filed a motion or written response to a motion or order shall be
                          permitted to present oral argument.
                 (ii)     The Panel will not receive oral testimony except upon notice, motion and an
                          order expressly providing for it.

        (e)     Duty to Confer. Counsel in an action set for oral argument shall confer separately
prior to that argument for the purpose of organizing their arguments and selecting representatives to
present all views without duplication. Oral argument is a means for counsel to emphasize the key
points of their arguments, and to update the Panel on any events since the conclusion of briefing.1

        (f)   Time Limit for Oral Argument. Barring exceptional circumstances, the Panel shall
allot a maximum of 20 minutes for oral argument in each matter. The time shall be divided among
those with varying viewpoints. Counsel for the moving party or parties shall generally be heard first.
